In re McDermott Incorporated; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. B, Nos. 2002-5763, 2002-8749, 2002-8491, 2002-8573; to the Court of Appeal, Fourth Circuit, No. 2003-C-0467.
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court is reinstated. See Reynolds v. Select Properties, Ltd., 93-1480 (La.4/11/94), 634 So.2d 1180. Case remanded to the trial court for further proceedings.
KNOLL, J., would deny.